Citation Nr: 0013165	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain, currently evaluated at 20 percent, to include the 
issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321 (1999).

2.  Entitlement to an increased rating for status post 
operative left knee arthroscopy, currently classified as 
anterior cruciate ligament reconstruction, evaluated at 10 
percent, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1999).

3.  Entitlement to an increased rating for post operative 
right knee disability currently evaluated at 10 percent, to 
include the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1974 
and from January 1977 to February 1995.

By rating decision in June 1995, service connection was 
granted for bilateral knee disabilities with a 10 percent 
evaluation assigned for each knee and service connection was 
granted for a lumbar disability with a 10 percent evaluation 
assigned.  This appeal arises from the September 1998 rating 
decision from the Baltimore, Maryland Regional Office (RO) 
that continued the evaluation of left knee, status post 
arthroscopy at 10 percent, continued the evaluation of 
postoperative right knee disability at 10 percent and 
increased the evaluation of chronic low back strain to 20 
percent.  A Notice of Disagreement as to the issue of an 
increased evaluation for the service connected left knee, 
status post arthroscopy, was filed in September 1998 and a 
Statement of the Case was issued in December 1998.  A 
substantive appeal was filed in December 1998 with no hearing 
requested.  

A Notice of Disagreement as to the issues of an increased 
evaluation for postoperative right knee disability and 
chronic low back strain was filed in February 1999 and a 
Statement of the Case was issued in April 1999.  A 
substantive appeal was filed in April 1999 and a hearing at 
the RO before a local hearing officer was requested. 

In May 1999, the abovementioned RO hearing was held.  


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

The undersigned notes that the record is inadequate for 
rating the veteran.  The latest VA examination in July 1999 
failed to address the requirements of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Therein, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") held that in evaluating a service connected 
disability involving a joint, functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  The veteran has indicated that 
his knee and low back symptoms are exacerbated by use.  
Therefore, the veteran should be afforded an orthopedic 
examination to address the DeLuca requirements. 

The RO's attention is directed to VAOPGCPREC 23-97 (July 1, 
1997) (under certain circumstances, separate ratings may be 
assigned for separate manifestations of a knee disability) 
and VAOPGCPREC 9-98 (August 14, 1998).

Further, the RO's attention is directed to Esteban v. Brown, 
6 Vet. App. 259 (1994).  Therein, the Court held that an 
appellant might be entitled to separate ratings for residuals 
of an injury to include painful scars if the assignment of 
the additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14.  The critical element in 
determining whether separate conditions referable to the same 
disability may be assigned separate ratings is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  It was noted on the July 1999 VA 
examination that the veteran had a 10 inch scar of the right 
knee and a 3 inch surgical incision of the left knee as well 
as five arthroscopic incisions.  The RO should determine if 
separate ratings are assignable for the scars of the right 
and left knees as related to the manifestations of the 
service connected post operative left knee disability and 
post operative right knee disability.

The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Current treatment records should be obtained prior to 
affording the veteran an examination.

Finally, it is noted that in exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (1999).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (1999).

The veteran contended at the May 1999 RO hearing that the 
disabilities at issue have interfered with his employment.  
The RO has not adjudicated the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (The Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)).

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the disabilities at issue in recent 
years.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained, including from 
Dr. William E. Beatie, M.D., Odenton-
Meade Health Center, 1132 Annapolis Road, 
Odenton, Maryland 21113.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the service 
connected low back and knee disabilities.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  

As to the low back strain, the examiner 
should be asked to describe all 
manifestation of the service connected 
disability and indicate as follows:  

a.  The range of motion of the 
veteran's low back and the normal 
range of motion.

b.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side; or 
positive Goldthwaite's sign.

c.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
low back strain due to any of the 
following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.   

As to the left and right knee disability, 
the examiner should be asked to describe 
all manifestations of each disability, to 
include whether there are any findings of 
subluxation, instability, locking, 
swelling, or loss of range of motion.  
Any instability in each knee should be 
described as mild, moderate or severe.  
The examiner should indicate whether 
there is any ankylosis of the left knee 
or of the right knee; and, if so, the 
position in degrees should be given.  If 
there is limitation of motion, the ranges 
of motion should be given in degrees for 
each knee.  For VA purposes, normal 
flexion is to 140 degrees and normal 
extension is to 0 degrees.  The examiner 
should be asked to determine whether the 
left knee or the right knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (which should be described in 
degrees) in each knee due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when each knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis (express in 
degrees) due to pain on use or during 
flare-ups for each knee.  If the examiner 
is unable to make any determination, or 
if an indicated test is not provided, the 
rationale should be so indicated on the 
record.  The factors upon which any 
medical opinion is based should be set 
forth for the record.  

The examiner should describe any scars 
resulting from the service connected post 
operative left knee disability, and post 
operative right knee disability and note 
whether any scars are painful and tender 
on objective demonstration or poorly 
nourished with repeated ulceration.  The 
factors upon which any medical opinion is 
based should be set forth for the record.  

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that he experiences marked 
interference with employment or that he 
has had frequent periods of 
hospitalization due to his service 
connected low back or knee disabilities.  
This evidence may include records 
pertaining to lost time or sick leave 
used due to the service connected low 
back and knee disabilities, any 
correspondence from an employer that 
would verify his contentions, or medical 
records showing periods of 
hospitalization.

4.  The RO should consider whether the 
criteria for submission for assignment of 
an extraschedular evaluation for service 
connected low back and knee disabilities 
pursuant to 38 C.F.R. § 3.321(b)(1) are 
met.  If such criteria are met, then the 
matter should be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action. 

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  This 
should include discussion of DeLuca and 
VAOPGCPREC 23-97.  The Supplemental 
Statement of the Case should additionally 
include consideration and discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




